DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2021 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 60.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The reference number 31 has been used to designate a receptacle (Page 13, line 27) and a holder (Page 13, line 30). 
The reference number 40 has been used to designate a main spring (Page 13 line 34) and a base spring (Page 16 line 9).
The reference number 42 has been used to designate a posterior region (Page 13 line 34) and a screw (Page 25 lines 4-5).
The reference number 43 has been used to designate a base spring (Page 20 line 6) and a ground spring (Page 20 line 4).
The reference number 44 has been used to designate a main spring (Page 18 line 19) and a proximal spring (Page 13 line 37).
The reference number 45 has been used to designate a rear leaf spring (Page 14 line 22), a medial spring (Page 14 lines 22-23), and a distal spring (Page 17 line 15).
The reference number 46 has been used to designate a distal spring (Page 14 line 15) and a base spring (Page 14 line 15). 
The reference number 47 has been used to designate a base spring (Page 15 line 19) and a contact element (Page 14 line 31).
The reference number 51 has been used to designate a damper (Page 14 line 7) and a holder (Page 21 line 34).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fastening device in claims 1, 16-17, and 20 ; limiting element in claims 1, 6, 8, 11, 15, and 20 ; guide element in claims 5-7 and 15.
Page 13 lines 9-10 describe the fastening device as in the form of a pyramid adapter. “Fastening device” uses the generic placeholder “device” coupled with the term “fastening”, which is functional in that the limitation alternatively recites device for fastening, and the term “device” is not preceded by a structural modifier since the term “fastening” does not imply any structure.  
Page 6 lines 21-23 describe the limiting element as a strap, cable or cord, or a sleeve guide. “Limiting element” uses the generic placeholder “element” coupled with the term “limiting”, which is functional in that the limitation alternatively recites element for limiting, and the term “element” is not preceded by a structural modifier since the term “limiting” does not imply any structure.  
Page 7 lines 29-30 describe the guide element as a spring tongue, hinge, or spacer element. “Guide element” uses the generic placeholder “element” coupled with the term “guide”, which is functional in that the limitation alternatively recites element for guiding, and the term “element” is not preceded by a structural modifier since the term “guide” does not imply any structure.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 6, 8, 11, 15-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the fastening device” in lines 4-5 and 5. It is unclear whether the limitation is included in the proximal fastening device previously established in line 2. Therefore, the scope of the claim is indefinite. For examination purposes, the proximal fastening device is being interpreted to include the limitation. 

Claim 3 recites the limitation “the proximal spring” in line 2. It is unclear whether the limitation is included in the at least one proximal spring previously established. For examination purposes, the at least one proximal spring is being interpreted to include the limitation. Further, the claim recites the limitation “the distal spring” in line 2. It is unclear whether the limitation is included in the at least one distal spring previously established. For examination purposes, the at least one distal spring is being interpreted to include the limitation. Therefore, the scope of the claim is indefinite. 

Claim 4 recites the limitation “the proximal spring” in line 2. It is unclear whether the limitation is included in the at least one proximal spring previously established. For examination purposes, the at least one proximal spring is being interpreted to include the limitation. Further, the claim recites the limitation “the distal spring” in line 2 and “the distal springs” in line 3. It is unclear whether the limitation is included in the at least one distal spring previously established. For examination purposes, the at least one distal spring is being interpreted to include the limitation. Therefore, the scope of the claim is indefinite. 

Claim 6 recites the limitation “which limiting element” in lines 3-4. It is unclear whether the limitation is the same as the anterior limiting element previously established in line 2 or is the same as the posterior limiting element. Therefore, the scope of the claim is indefinite. 

Claim 8 recites the limitation “which limiting element” in line 2. It is unclear whether the limitation is the same as the posterior limiting element previously established. Therefore, the scope of the claim is indefinite. For examination purposes, the posterior limiting element is being interpreted to be the same as the limitation. 

Claim 11 recites the limitation “the fastening device” in lines 4 and 5. It is unclear whether the limitation is included in the proximal fastening device previously established. Therefore, the scope of the claim is indefinite. For examination purposes, the proximal fastening device is being interpreted to include the limitation. 

Claim 15 recites the limitation “the guide element” in line 3. There is insufficient antecedent basis for this limitation in the claim. Further, claim 15 recites the limitation “the limiting element” in lines 4-5. It is unclear whether the limitation is the same as the posterior limiting element previously established. Therefore, the scope of the claim is indefinite. For examination purposes, the posterior limiting element is being interpreted to be the same as the limitation.

Claim 16 recites the limitation “the fastening device” in line 2. It is unclear whether the limitation is included in the proximal fastening device previously established. Therefore, the scope of the claim is indefinite. For examination purposes, the proximal fastening device is being interpreted to include the limitation.

Claim 17 recites the limitation “the fastening device” in line 2. It is unclear whether the limitation is included in the proximal fastening device previously established. Therefore, the scope of the claim is indefinite. For examination purposes, the proximal fastening device is being interpreted to include the limitation.

Claim 18 recites the limitation “the proximal spring” in line 3. It is unclear whether the limitation is included in the at least one proximal spring previously established. For examination purposes, the at least one proximal spring is being interpreted to include the limitation. Further, the claim recites the limitation “the distal spring” in line 4 and “the distal springs” in line 4. It is unclear whether the limitation is included in the at least one distal spring previously established. For examination purposes, the at least one distal spring is being interpreted to include the limitation. Therefore, the scope of the claim is indefinite.

Claim 20 recites the limitation “the fastening device” in lines 4 and 5. It is unclear whether the limitation is included in the proximal fastening device previously established in line 2. Therefore, the scope of the claim is indefinite. For examination purposes, the proximal fastening device is being interpreted to include the limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8, 11-13, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosler et al. (US Pub. No 2009/0012630 A1), hereinafter Mosler.

Regarding claim 1, Mosler discloses a prosthetic foot insert (Fig. 10) with a proximal fastening device (Fig. 10 – lower leg part 14) for securing the prosthetic foot insert to a proximal component or to a patient, a holder (Fig. 10 – supporting structure 3) which is arranged distally with respect to the fastening device and is connected to the fastening device (Fig. 10 depicts that the supporting structure 3 is arranged distally to the lower leg part 14), and a main spring which extends into a forefoot region (Fig. 10 – control spring 102 and sole spring 21) and is coupled to the holder (Fig. 10  depicts the control spring 10 is coupled to the supporting structure 3), characterized in that the holder is mounted on the main spring so as to be tiltable in the sagittal plane (Paragraph 0010 – supporting structure 3 has a relative tilting motion), wherein a posterior limiting element is arranged between the main spring and the holder (Fig. 10 – flexible band 11) and limits a displacement of the holder away from the main spring (Paragraph 0035 – flexible band 11 fixes a maximum distance between the supporting structure 3 and the sole structure 2).

Regarding claim 2, Mosler discloses the prosthetic foot insert as claimed in claim 1, wherein the main spring is designed as a combined spring having at least one proximal spring (Fig. 10 – control spring 102) and at least one distal spring (Fig. 10 – sole spring 21).

Regarding claim 3, Mosler discloses the prosthetic foot insert as claimed in claim 2, wherein the proximal spring (Fig. 10 – control spring 102) and the distal spring (Fig. 10 – sole spring 21) are secured to each other at points spaced apart from each other so as to form a free space (Fig. 10 depicts that there is a free space between the two springs).

Regarding claim 5, Mosler discloses the prosthetic foot insert as claimed in claim 1, wherein a guide element (Fig. 10 – plastic cylinders 5’) is fastened to the main spring in an anterior region or posterior region and extends in a respectively opposite direction, and the holder is mounted so as to be tiltable via the guide element (Paragraph 0012 – relative tiltability results from an elastic configuration of cylinder 5).

Regarding claim 6, Mosler discloses the prosthetic foot insert as claimed in claim 5, wherein an anterior limiting element (Fig. 10 – pin arrangement 6) is arranged between the guide element and the holder or the main spring (Fig. 10 depicts pin arrangement is arranged between the guide element and the main spring), which limiting element, in the case of a heel load, limits a displacement of an anterior end of the holder or a displacement of the main spring away from the guide element (Paragraph 0046 – pin arrangement 6 holds the plastic cylinders 5’ and the supporting structure 3 together thus limiting the displacement).

Regarding claim 8, Mosler discloses the prosthetic foot insert as claimed in claim 1, wherein the limiting element is tensionally rigid and flexible (Paragraph 0038 – band 11 has a tensed position where the band is stretched out and a relaxed position where the band is flexible).

Regarding claim 11, Mosler discloses the prosthetic foot insert as claimed in claim 1, wherein the holder introduces forces into the main spring via an anterior force introduction region anterior to the fastening device (Fig. 10 – elastic damper 25)  and a posterior force introduction region posterior to the fastening device (Fig. 10 – elastic pad 101).

Regarding claim 12, Mosler discloses the prosthetic foot insert as claimed in claim 11, wherein at least one of the force introduction regions is mounted displaceably or exchangeably on the holder or the main spring (Paragraph 0053 – elastic pad 101 is exchangeable).  

Regarding claim 13, Mosler discloses the prosthetic foot insert as claimed in claim 1, wherein at least one damper device is arranged between the holder and the main spring (Fig. 10 – elastic pad 101 is arranged between the holder and the main spring).

Regarding claim 20, Mosler discloses a prosthetic foot insert (Fig. 10) comprising: a proximal fastening device (Fig. 10 – lower leg part 14) for securing the prosthetic foot insert to a proximal component or to a patient; a holder (Fig. 10 – supporting structure 3) which is arranged distally with respect to the fastening device and is connected to the fastening device (Fig. 10 depicts that the supporting structure 3 is arranged distally to the lower leg part 14); and a combined main spring (Fig. 10 – control spring 102 and sole spring 21) having at least one proximal spring (Fig. 10 – control spring 102) and at least one distal spring (Fig. 10 – sole spring 21) secured to each other at points spaced apart from each other so as to form a free space (Fig. 10 depicts that there is a free space between the two springs), the combined main spring extending into a forefoot region and is coupled to the holder (Fig. 10  depicts the control spring 10 is coupled to the supporting structure 3); wherein the holder is mounted on the main spring so as to be tiltable in the sagittal plane (Paragraph 0010 – supporting structure 3 has a relative tilting motion), wherein a posterior limiting element (Fig. 10 – flexible band 11) is arranged between the main spring and the holder and limits a displacement of the holder away from the main spring (Paragraph 0035 – flexible band 11 fixes a maximum distance between the supporting structure 3 and the sole structure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Ochoa (US Pub. No 2011/0029097 A1).
 
Regarding claim 4, Mosler discloses the prosthetic foot insert as claimed in claim 2, but does not disclose the proximal spring and the distal spring are oriented relative to each other in a biconvex shape. However, Ochoa teaches disclose the proximal spring (Fig. 3 – second resilient flexion heel member 20) and the distal spring (Fig. 3 – first resilient flexion bottom member 11) are oriented relative to each other in a biconvex shape (Fig. 3 depicts the first and second resilient flexion heel member 20 and 11 are oriented in a biconvex shape).
Mosler and Ochoa are both considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the springs of Mosler with Ochoa for the purpose of generating forces resisting compression (Paragraph 0022).

Regarding claim 10, Mosler discloses the prosthetic foot insert as claimed in claim 1, but does not disclose the holder mounted on the main spring via a spring tongue, a hinge or at least one spacer element. However, Ochoa teaches the holder mounted on the main spring via a spring tongue (Fig. 7 – tongue 44).
Mosler and Ochoa are both considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Mosler with Ochoa for the purpose of facilitating attachment of a prosthetic foot to the lower end of a prosthetic leg (Paragraph 0023).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Christensen (US Pub. No 2009/0265019 A1).

Regarding claim 7, Mosler discloses the prosthetic foot insert as claimed in claim 5, but does not disclose the main spring and the guide element are designed as leaf springs. However, Christensen teaches the main spring (primary lower forefoot leaf spring 40) and the guide element (Fig. 6 – upper forefoot leaf spring 60) are designed as leaf springs.
	Mosler and Christensen are both considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the springs of Mosler with Christensen for the purpose of storing energy and resilient to return energy (Paragraph 0022).

Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Phillips  (US Pub. No 2002/0077706 A1).

Regarding claim 9, Mosler discloses the prosthetic foot insert as claimed in claim 1, but does not disclose a forefoot pad and/or a heel pad is fastened to the main spring. However, Phillips teaches a forefoot pad (Fig. 1 – toe pad 130) and a heel pad (Fig. 1 -heel pad 126) is fastened to the main spring.
	Mosler and Phillips are both considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spring of Mosler with Phillips for the purpose of providing a minor shock absorption (Paragraph 0037).


Claims 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Christensen (US Pub. No 2006/0041321 A1).

Regarding claim 14, Mosler discloses the prosthetic foot insert as claimed in claim 1, but does not disclose the holder is mounted on the main spring with an adjustable proximal-distal distance. However, Christensen teaches the holder is mounted on the main spring with an adjustable proximal-distal distance (Paragraph 0036 – the height of the heel is adjustable).
Mosler and Christensen are both considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Mosler with Christensen for the purpose of easily adjusting the foot for use with different shoes (Paragraph 0036). 

Regarding claim 16, Mosler discloses the prosthetic foot insert as claimed in claim 1, but does not disclose the fastening device is mounted on the holder in a displaceable and/or articulated manner. However, Christensen teaches the fastening device (Fig. 2a – upper portion 54) is mounted on the holder (Fig. 2a – lower portion 58) in a displaceable and/or articulated manner (Fig. 2a – upper portion 54 is mounted onto lower portion 58 in a displaceable manner (Paragraph 0047 – lower portion 58 pivots with respect to the upper portion 54).
Mosler and Christensen are both considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Mosler with Christensen for the purpose of providing a more natural feel (Paragraph 0036). 

Regarding claim 19, Mosler discloses the prosthetic foot insert as claimed in claim 1, but does not disclose the holder is mounted on the main spring so as to be tiltable in the sagittal plane on a movable surface. However, Christensen teaches the holder is mounted on the main spring so as to be tiltable in the sagittal plane on a movable surface (Paragraph 0047 – lower portion 58 pivots with respect to the upper portion 54).
Mosler and Christensen are both considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Mosler with Christensen for the purpose of providing a more natural feel (Paragraph 0036). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Grosskopf et al. (US Pub. No 2018/0014949 A1), hereinafter Grosskopf.

Regarding claim 15, Mosler discloses the prosthetic foot insert as claimed in claim 1, wherein, in the unloaded state, the main spring is elastically pretensioned with respect to the guide element by the limiting element (Paragraph 0080 – damping element 48 can be pretensioned by strap 54 which causes the spring element 30 to be tensioned).
	Mosler and Grosskopf are both considered to be analogous to the claimed invention because they both disclose a foot prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main spring of Mosler with Grosskopf for the purpose of adapting the prosthesis to the individual and the body weight of the individual (Paragraph 0080).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view Grosskopf, and further in view of Marlin (US Pub. No 2016/0008147 A1). 

Regarding claim 17, Mosler in view of Grosskopf  discloses the prosthetic foot insert as claimed in claim 15 above, but does not disclose a damper is arranged between the fastening device and the holder. However, Marlin teaches disclose a damper is arranged between the fastening device and the holder (Fig. 10 – tendon 152 acts as a damper and is arranged between the upper 154 and lower 156 sockets).
Mosler and Marlin are both considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastening device of Mosler in view of Grosskopf with Marlin for the purpose of allowing the foot to be adjusted and tuned relatively easily by the user (Paragraph 0049).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler in view of Johnson et al. (US Pub. No 2006/0167563 A1), hereinafter Johnson.
Regarding claim 18, Mosler discloses the prosthetic foot insert as claimed in claim 2, but does not disclose an exchangeable and/or displaceably mounted contact element is arranged between the proximal spring and the distal spring and/or between the distal springs. However, Johnson teaches an exchangeable and/or displaceably mounted contact element is arranged between the proximal spring and the distal spring and/or between the distal springs (Paragraph 0018- resilient pad 18, located between sole plate 12 and extension portion 26, is displaceable along the sole plate 12).
	Mosler and Johnson are both considered to be analogous to the claimed invention because they both disclose a prosthetic foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the springs of Mosler with Johnson for the purpose of adjusting the gait of a user (Paragraph 0018).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Albertsson et al. (US Pub. No 2018/0153712 A1) teaches a prosthetic foot with the ability to change the height of the heel.
Kaltenborn et al. (US Pub. No 2018/0125679 A1) teaches a prosthetic foot that contains multiple springs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSIDY N STUHLSATZ whose telephone number is (571)272-7551. The examiner can normally be reached Monday - Friday 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenn Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSIDY N STUHLSATZ/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774